DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 30, 2021 has been entered.
 Response to Amendment
This Office action is responsive to Applicant’s RESPONSE TO FINAL OFFICE ACTION / AMENDMENT, filed April 30, 2021.
Response to Arguments
In view of amendments to independent claims 15 and 21, which clarify the presence of first and second software keys, and cancellation of independent claim 22, the claim rejection under 35 U.S.C. 112(b) (pre-AIA  second paragraph) as set forth in the prior Office action, page 3, is withdrawn.
Allowable Subject Matter
Claims 3-7, 11, 15-21 and 23-28 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 15, the cited prior art fails to disclose or suggest Applicant’s image processing apparatus, including the following limitations: 
 	display, on a screen on which a first software key for activating functions of the image processing apparatus is displayed, a second software key that is to be displayed based on execution of processing of the first function and is to be used for instructing that the processing of the first function be executed again for the plurality of files in accordance with a setting content of the processing executed; and 
 	refer to a plurality of files associated with the second software key, 
 	wherein, even in a case where a file that is not able to be referred to is included in the selected plurality of files when the second software key is operated, the processing of the first function is executed for referred-to files among the selected plurality of files when the operation is performed.
 	Claims 3-7, 11 and 16-20 depend from claim 15.
 	Claim 21, drawn to a control method, similarly recites the allowable subject matter of claim 15.
	Regarding claim 23, the cited prior art fails to disclose or suggest Applicant’s image processing apparatus, including the following limitations: 
 	display, on a screen on which a first software key for activating functions of the image processing apparatus is displayed, a second software key that is to be displayed based on execution of processing of the first function and is to be used for instructing that the processing of the first function be executed again for the plurality of files in accordance with a setting content of the processing executed; and 
 	refer to a plurality of files associated with the second software key, 

 	Claims 24, 25, 27 and 28 depend from claim 23.
	Claim 26, drawn to a control method, similarly recites the allowable subject matter of claim 23.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436.  The examiner can normally be reached on Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/THOMAS D LEE/Primary Examiner, Art Unit 2677